DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in Claims 4-9 and 12-17 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 11-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dreyer et al. (US 20200345212).
Regarding Claim 1, Dreyer et al. disclose an endoscopic camera system (Figs. 1-3) comprising: a camera ([0042] elongate imaging member 520 has an imaging unit 524 (CMOS)) further comprising a shaft (Figs.3-4, 520) coupled to a handpiece (Figs.3-4, handle 502); 
and a sheath (sheath 100) further comprising a hollow tube (Figs.3-5A, [0016] lumen 106) coupled to a body (hub 120), 
the tube (Figs.3-5A, [0016] lumen 106) further comprising: a proximal portion (proximal end 104) coupled to the body (Fig.4, hub 120); 
a bend at a distal end (distal end 102) of the proximal portion (Figs.1-4, [0028] angled distal tip 110 of the rotational sheath 100 is angled or curved relative to a proximal portion of the sheath 100); 
and a distal portion distal to the bend (Figs.1-4, [0028] angled distal tip 110); 
and wherein the sheath (sheath 100) is configured to deflect the shaft (Figs.1-4, sheath 100 with angled or curved distal tip 110) and 
wherein the sheath is rotatable about the shaft to change a direction of the deflection ([0027] distal portion of the rotatable sheath 100 can be angled so that the imaging device received in the sheath can also be angled at a variety of different angles as a result of rotation of the sheath 100).
Regarding Claim 4, Dreyer et al. disclose the endoscopic camera system of claim 1 wherein: the shaft has a diameter of less than about 2.0 mm and the hollow tube further comprises a lumen with a diameter of less than about 2.1 mm ([0046] sheaths can have a variety of diameters, such as about 1 mm to 6 mm).
Regarding Claim 5, Dreyer et al. disclose the endoscopic camera system of claim 1, wherein the distal portion has a longitudinal axis at an angle of between about 5 degrees and about 90 degrees relative to a longitudinal axis of the proximal portion (Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 6, Dreyer et al. disclose the endoscopic camera system of claim 1, wherein the distal portion has a longitudinal axis at an angle of between about 7.5 degrees and about 15 degrees relative to a longitudinal axis of the proximal portion (Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 7, Dreyer et al. disclose the endoscopic camera system of claim 1 wherein the distal portion has a longitudinal axis at an angle of between about 9 degrees and about 11 degrees relative to a longitudinal axis of the proximal portion (Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 11, Dreyer et al. disclose a sheath for an endoscopic camera system (Figs. 1-3) comprising a body (hub 120) and a hollow tube (Figs.3-5A, [0016] lumen 106), 
the hollow tube (Figs.3-5A, [0016] lumen 106) further comprising: a proximal portion (proximal end 104) coupled to the body (hub 120); 
a bend at a distal end (distal end 102) of the proximal portion (Figs.1-4, [0028] angled distal tip 110 of the rotational sheath 100 is angled or curved relative to a proximal portion of the sheath 100); 
and a distal portion distal to the bend (Figs.1-4, [0028] angled distal tip 110).
Regarding Claim 12, Dreyer et al. disclose the sheath of claim 11, wherein the hollow tube comprises a lumen with a diameter of less than about 2.1 mm ([0046] sheaths can have a variety of diameters, such as about 1 mm to 6 mm).
Regarding Claim 13, Dreyer et al. disclose the sheath of claim 11, wherein the distal portion has a longitudinal axis at an angle of between about 5 degrees and about 25 degrees relative to a longitudinal axis of the proximal portion (Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 14, Dreyer et al. disclose the sheath of claim 11, wherein the distal portion has a longitudinal axis at an angle of between about 7.5 degrees and about 15 degrees relative to a longitudinal axis of the proximal portion (Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 15, Dreyer et al. disclose the sheath of claim 11, wherein the distal portion has a longitudinal axis at an angle of between about 9 degrees and about 11 degrees relative to a longitudinal axis of the proximal portion Figs.1-4 and 8, [0028] distal end 102 thus lies offset from the longitudinal axis L1. A variety of non-zero angles can be used, such as between about 5 degrees and about 45 degrees, between about 10 degrees and about 30 degrees, about 15 degrees, etc. ).
Regarding Claim 18, Dreyer et al. disclose a method for imaging a surgical field ([0026] various rotatable sheaths and linkage mechanisms, access to tissue of a patient) with a camera ([0042] elongate imaging member 520 has an imaging unit 524 (CMOS)) further comprising shaft (Figs.3-4, 520) coupled to a handpiece (Figs.3-4, handle 502) 
and a sheath (sheath 100) further comprising a hollow tube (Figs.3-5A, [0016] lumen 106) coupled to a body (hub 120), 
the tube (Figs.3-5A, [0016] lumen 106) further comprising: a proximal portion (proximal end 104) coupled to the body (Fig.4, hub 120); 
a bend at a distal end (distal end 102) of the proximal portion (Figs.1-4, [0028] angled distal tip 110 of the rotational sheath 100 is angled or curved relative to a proximal portion of the sheath 100), 
the method further comprising the steps of: positioning the sheath in a surgical field ([0026] Various rotatable sheaths and linkage mechanisms, access to tissue of a patient, especially tissue in a body cavity within a patient); 
inserting the camera shaft into the sheath to deflect the shaft (Figs.3-4, elongate imaging member 520 extends through the sheath 100 and terminates protruding distally from the distal end 102 of the sheath 100); 
and moving the sheath relative to the shaft to change an angle of the deflection to change the field of view ([0027] distal portion of the rotatable sheath 100 can be angled so that the imaging device received in the sheath can also be angled at a variety of different angles).
Regarding Claim 20, Dreyer et al. disclose the method of claim 18, further comprising connecting at least one of a fluid source and a suction source to the sheath ([0028] sheath 100 has a distal end 102, a proximal end 104, a lumen 106 extending therebetween, and a longitudinal axis L1. The lumen 106 is configured to receive at least part of the imaging device 500 and various surgical instruments, fluids, suction, etc. therethrough).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al. (US 20200345212) in view of Kesten et al. (US 20160287055).	
Regarding Claim 2, the device of Dreyer et al. discloses the endoscopic camera system of claim 1, wherein the shaft (Figs.3-4, 520) further comprises a proximal end (Figs1-4, receiving engagement 504) and a distal end (distal end 522), but does not teach and wherein an image sensor is positioned proximal to the distal end.
Kesten et al. teach wherein an image sensor (Fig.15, [0100] image sensor 460) is positioned proximal to the distal end (Fig.15, [0100] image sensor 460; Note: similarly shown an image sensor 26 in Fig.2 of the applicant’s application).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have wherein an image sensor is positioned proximal to the distal end as taught by Kesten et al. in order to provide visualization of target/region areas ([0100] of Kesten et al.). The modified device of Dreyer et al. in view of Kesten et al. will hereinafter be referred to as the modified device of Dreyer et al. and Kesten et al.
Regarding Claim 3, the modified device of Dreyer et al. and Kesten et al. teach the claimed invention as discussed above concerning claim 2,  and Kesten et al. teach wherein the shaft (Fig.15, [0100] shaft 452) further comprises optics to provide light to the image (Fig.15, [0100] lens assembly 456 focus light received from distal lens 454 and direct the light to image sensor 460)
and wherein the optics provide a field of view approximately along a longitudinal axis of the shaft (Fig.15, [0099]-[0100] visualization assembly 450 provides a line of sight that is parallel to the longitudinal axis of shaft; distal lens 454 and an objective lens assembly visualize region).
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al. (US 20200345212) in view of Stigall et al. (US 20210275136).	
Regarding Claim 8, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the bend has a radius of from about 12 mm to about 38 mm.
Stigall et al. teach wherein the bend has a radius of from about 12 mm to about 38 mm ([0062] the distal portion 104 may be deflected up to a bend radius 305 of about 27 millimeters ( mm) to about 28 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have wherein the bend has a radius of from about 12 mm to about 38 mm as taught by Stigall et al. in order to provide controllable steering the flexible elongate member 108 to a position near the area of interest ([0058] of Stigall et al.).
Regarding Claim 9, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach wherein the bend has a radius of from about 25 mm to about 32 mm.
Stigall et al. teach wherein the bend has a radius of from about 25 mm to about 32 mm ([0062] the distal portion 104 may be deflected up to a bend radius 305 of about 27 millimeters ( mm) to about 28 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have wherein the bend has a radius of from about 25 mm to about 32 mm as taught by Stigall et al. in order to provide controllable steering the flexible elongate member 108 to a position near the area of interest ([0058] of Stigall et al.).
Regarding Claim 16, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 11, but does not teach wherein the bend has a radius of from about 12 mm to about 38 mm.
Stigall et al. teach wherein the bend has a radius of from about 12 mm to about 38 mm ([0062] the distal portion 104 may be deflected up to a bend radius 305 of about 27 millimeters ( mm) to about 28 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have wherein the bend has a radius of from about 12 mm to about 38 mm as taught by Stigall et al. in order to provide controllable steering the flexible elongate member 108 to a position near the area of interest ([0058] of Stigall et al.).
Regarding Claim 17, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 11, but does not teach wherein the bend has a radius of from about 25 mm to about 32 mm.
Stigall et al. teach wherein the bend has a radius of from about 25 mm to about 32 mm ([0062] the distal portion 104 may be deflected up to a bend radius 305 of about 27 millimeters ( mm) to about 28 mm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have wherein the bend has a radius of from about 25 mm to about 32 mm as taught by Stigall et al. in order to provide controllable steering the flexible elongate member 108 to a position near the area of interest ([0058] of Stigall et al.).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyer et al. (US 20200345212) in view of Cheung et al. (US 20100217080).	
Regarding Claim 10, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 1, but does not teach a flexible obturator configured to be removably inserted into the sheath.
Cheung et al. teach a flexible obturator configured to be removably inserted into the sheath (Fig.2-3, [0047] the obturator can be removed from the cannula 50, which then provides a working channel through tissue through which the disposable illumination sheath 10 and the endoscope can be inserted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have a flexible obturator configured to be removably inserted into the sheath as taught by Cheung et al. in order to provide imaging output and with sheath inserted into the cannula to accessing a body cavity ([0046]-[0047] of Cheung et al.).
Regarding Claim 19, the device of Dreyer et al. discloses the claimed invention as discussed above concerning claim 18, but does not teach inserting an obturator into the sheath prior to positioning the sheath in a surgical field; and removing the obturator from the sheath prior to inserting the camera shaft into the sheath.
Cheung et al. teach inserting an obturator into the sheath prior to positioning the sheath in a surgical field (Fig.2-3, [0047] the cannula 50 can be inserted into a patient's body using standard techniques, for example, using an obturator or other puncture); 
and removing the obturator from the sheath prior to inserting the camera shaft into the sheath (Fig.2-3, [0047] the obturator can be removed from the cannula 50, which then provides a working channel through tissue through which the disposable illumination sheath 10 and the endoscope can be inserted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dreyer et al. to have inserting an obturator into the sheath prior to positioning the sheath in a surgical field; and removing the obturator from the sheath prior to inserting the camera shaft into the sheath as taught by Cheung et al. in order to provide imaging output and with sheath inserted into the cannula to accessing a body cavity ([0046]-[0047] of Cheung et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060199998 A1	Akui; Nobuaki et al.
US 5368014 A		Anapliotis; Emmanuel et al.
US 20030069473 A1	Barthel, Thomas Clement et al.
US 20150025311 A1	Kadan; Jeffrey S. et al.
Akui et al. (US 20060199998) disclose an illumination optical system and the observation optical system arranged within the insert section 2A. The illumination optical system illuminates a region within an abdominal cavity of the subject. The observation optical system captures an observation image of the region within the abdominal cavity illuminated by the illumination optical system. water feed sleeve 3c to be in communication with the insert channel 3C is extended from the circumference of the sheath grip section 3B. One end of a water feed tube (not shown) is connected to the water feed sleeve 3c. The other end of the waver feed tube is connected to an injector serving as water feed means or sucking means.  (See figure below and [0049]-[0058]).

    PNG
    media_image1.png
    694
    583
    media_image1.png
    Greyscale

	Anapliotis et al. (US 5368014) disclose a modular endoscope having easily replaceable parts. The optical system guide sleeve 5 forms an encasement for the manually operatable rotation ring 4 of the rotary optical system that is stationary relative to the optical system and is equipped with at least one opening 8 providing access to the rotation ring. The stationary optical system guide sleeve thus is provided with a protecting sleeve connection means for a protective sleeve or tube (here: illumination unit 17) which surrounds the optical system carrying shaft 2 of the rotary optical system, on the one hand, and a camera connection (here: optical funnel 12) so that the rotary optical system can be rotated with manual access in the thus formed "chamber" while the outer components including the camera connection are stationary.  (See figures below and summary).
	

    PNG
    media_image2.png
    613
    805
    media_image2.png
    Greyscale

Barthel et al. (US 20030069473) discloses an optical fiber viewing assembly for an endoscope having a light guide with an elastically flexible portion and a substantially rigid pre-curved distal portion. The viewing assembly is particularly suited for traversing bends of relatively small radii in an endotracheal breathing tube without scraping accumulated biological material from the inner surface of the breathing tube that could collect on the distal end of the light guide and obscure the endoscopic view.  (See figure below and [0030]).

    PNG
    media_image3.png
    408
    801
    media_image3.png
    Greyscale

Kadan et al. (US 20150025311) disclose a system for performing arthroscopic lavage comprising At the onset of the procedure, following administration of local anesthesia and a 5 mm incision, a sharp trocar is inserted into the suction/irrigation handpiece and attached swivel cannula. The working end or cannula tube is then inserted into the joint to the level of the joint capsule. After piercing the surface tissue the sharp trocar is replaced with a blunt obturator and "popped" into the interior of the joint through the joint capsule. Arthroscope 54 is a small (approximately 1.7 mm) stainless steel sheath 68 (FIG. 11) fiberoptic image bundle and having a distal glass lens 70 for viewing the interior of joint space 52 with a CCD, CMOS or other type of photo sensor camera. Illumination fibers 72 contained in sheath 68 are provided for illuminating joint space 52 with high-intensity light.  (See figures and [0157]-[0166]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795